Citation Nr: 1142559	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  07-04 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for bilateral pes planus.

3.  Entitlement to service connection for residuals of a right shin splint or stress fracture.

4.  Entitlement to service connection for residuals of a left shin splint or stress fracture.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.

7.  Entitlement to service connection for right ear hearing loss disability.

8.  Entitlement to service connection for a condition manifested by swelling of the bilateral legs and feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 2002 to January 2003 and from February 2003 to April 2004, including service in the Persian Gulf.  She also served in the National Guard.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the benefits sought on appeal.

In May 2009, the Veteran appeared at a Decision Review Officer hearing at the RO.  In February 2011, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  Transcripts of those hearings are in the claims file.

A review of the record shows that the Veteran has been diagnosed with mental health conditions in addition to the PTSD for which she originally sought service connection.  Based on the determination of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim.  Therefore, the Board interprets the claim of service connection for PTSD to include other diagnosed psychiatric conditions and has amended the issues on the title page accordingly.

The issues of entitlement to service connection for migraine headaches and for urinary incontinence or nervous bladder have been raised by the record, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The issues of entitlement to service connection for a low back disability, bilateral pes planus, residuals of shin splints in the right and left legs, a condition manifested by swelling in the bilateral legs and feet, and an acquired psychiatric condition other than PTSD are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

The Veteran does not have PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters, dated in June 2004 and October 2004.  The Veteran was notified of the evidence needed to substantiate the claim for entitlement to service connection for PTSD.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any such records on her behalf.

While the pre-adjudication notice did not include the notice regarding the effective date of a claim and the degree of disability assignable, the only claim being decided is being denied.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements regard is moot.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice the claim was readjudicated, as evidenced by the supplemental statement of the case in October 2010.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).
 
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained the Veteran's active duty service treatment records, as well as post-service VA and private treatment records.  While complete service treatment records for the Veteran's National Guard service have not been obtained, there is no indication that there are any outstanding psychiatric treatment records dated during the appeal period, which commenced with the Veteran's May 2004 filing of her claim.  Consequently, because the Board will deny the claim for entitlement to service connection for PTSD based on the absence of a current disability, any outstanding National Guard service treatment records are not relevant to the claim and a remand is not required to obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).

The Veteran was afforded a VA examination with respect to her claim of service connection for PTSD.  The Board notes that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent history and features of the disability on appeal to provide probative medical evidence adequate for rating purposes.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide that claim and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  

Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In a service connection claim, the threshold question is whether or not the Veteran actually has the disability for which service connection is sought.  In the absence of proof of present disability, there can be no valid claim of service connection.  Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).  The requirement of a current disability may be met by evidence of symptomatology at the time of filing or at any point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

The Veteran has claimed service connection for PTSD and, more generally, for a psychiatric disorder.  There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f), which are separate from the general requirements for establishing service connection in 38 C.F.R. § 3.303.  See Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) requires that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

The record shows that the Veteran has received treatment for mental health issues through VA since approximately March 2006.  She had a positive screening test for both depression and PTSD in March 2006, followed by unclear results on other mental health testing which were found to be suggestive of anxiety and mild depression in July 2006.  The Veteran's mental health providers have indicated diagnostic impressions of anxiety, adjustment problems, dysthymia, acute stress reaction, depression, psychosocial stress, and "features of" or possible or "rule out" PTSD.  Symptoms listed as indicative of possible PTSD included nightmares, irritability, panic, difficulty driving, anger outbursts, low frustration tolerance, and intrusive thoughts related to her military experience.

The Veteran has identified a specific stressor event of riding guard in a five ton truck in a convoy in Iraq when a child was struck and killed after running into the road.  The convoy did not stop because it was not clear whether the incident might have been an attempted attack on truck, such as the planting of an explosive device.  

When the Veteran was afforded a VA examination in August 2010 to determine if she had PTSD, the examiner provided a clear and reasoned opinion that she did not meet the DSM-IV criteria for such a diagnosis.  With respect to specific findings and symptoms related to PTSD, the examiner noted that the Veteran had driving anxiety which had appeared after returning from active duty, as well as sleeping difficulty, but there was no indication in the mental health treatment notes or in her report of symptoms on examination that her nightmares were related to reliving the stressful event.  She exhibited much irritability and agitation, with little patience or tolerance for children including her own child.  The examiner stated that these symptoms did not appear to meet the criteria for PTSD, although the symptoms she did have were moderately severe and occurred several times per week.  While the stressor identified - running over a child - met the criteria under the DSM-IV sufficient to support a diagnosis of PTSD, the other criteria for such a diagnosis were not supported.  Instead, the examiner diagnosed anxiety disorder, not otherwise specified, and dysthymia.  The examiner specifically noted that the Veteran did not meet the Cluster C criteria (avoidance), in that she both subjectively and when presented with the specific symptoms of the cluster did not report any significant avoidance symptoms related to the trauma; she went out frequently with friends, including to crowded venues, did not like being at home, and felt she had to be "out in the streets."  She met only one symptom of Cluster C instead of the three symptoms required under the DSM-IV guidelines.  In addition, the examiner felt it was unclear whether she met Cluster B criteria because she reported that her nightmares were not related to the stressor event or to reliving the actual experience.

The above discussion reflects that the August 2010 VA examiner gave a detailed rationale based on thorough examination findings for his conclusion that the Veteran did not have PTSD.  This conclusion is entitled to greater probative weight than the positive PTSD screen and other VA treatment records that did not contain such a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Board has also considered the Veteran's lay statements and sworn testimony indicating that she has PTSD.  The Veteran is competent to testify as to her observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, unlike disabilities which may be observable as to both their incurrence and their cause, such as a dislocated shoulder, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Moreover, even if credible and competent, the Veteran's general lay assertions are outweighed by the specific and reasoned conclusions of the VA examiner who explained why a DSM-IV compliant diagnosis of PTSD is not established.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board is mindful of the provision regarding service connection of PTSD due to fear of hostile military or terrorist action under the recent amendment to 38 C.F.R. § 3.304(f).  However, despite the Veteran's deployment in the Persian Gulf, this provision is not applicable here because a diagnosis of PTSD has not been established.

As the preponderance of the evidence indicates that the Veteran has not had PTSD during the appeal period, she has failed to establish the "current disability" element of her claim for service connection for PTSD, and consideration of the remaining elements is therefore unnecessary.  The claim for service connection for PTSD must therefore be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001). 


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran also seeks service connection for a series of other disabilities for which additional development in the form of VA examinations is required.

Under 38 U.S.C.A. § 5103A(d), a VA examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the Veteran has a current disability, or persistent or recurrent symptoms of disability; and (B) establishes that the Veteran suffered an event, injury or disease in service; (C) indicates that the claimed disability or symptoms may be associated with the established event,  injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

With respect to the claim for a low back disability, the record shows that the Veteran sustained two separate injuries to her low back in service and that she has sought treatment for low back pain since service separation.  This constitutes competent evidence of persistent symptoms of a disability that may be associated with service.  There is also evidence of thoracic spine scoliosis.  A congenital defect is not a disease or injury within the meaning VA's compensation laws and regulations, whereas congenital diseases may be service connected if they are aggravated by service.  Id.; VAOPGCPREC 82-90 (July 18, 1990).  Consequently, a VA examination is necessary to determine if there is a current low back disability, and if, so, whether such disability is related to service.  A medical opinion is also required as to whether the scoliosis is a congenital defect or disease, and, if it is the latter, whether it was worsened by service.

With respect to bilateral pes planus, this condition was clearly manifested in service.  Bilateral pes planus was noted on the August 2001 entrance examination; consequently, the Veteran is not presumed sound with regard to this preexisting disability.  38 U.S.C.A. § 1111 (West 2002) (veterans presumed sound except as to conditions noted at entry).  However, during service the Veteran was on profile on several occasions for problems with her feet.  She has been seen for foot pain and leg pain since service separation and has been prescribed custom orthotics for her feet.  Thus, a VA examination is required as to whether the preexisting pes planus was aggravated by service.

In addition, there is evidence in the record that the Veteran sustained shin splints and/or stress fractures of the tibia and fibula in service, but it is not clear whether she has a current disability related to these in-service diagnoses.

The Veteran also seeks service connection for a right ear hearing loss disability.  During the Board hearing, the Veteran indicated that she noticed decreased hearing during and since service.  Moreover, she indicated that she was exposed to loud noise from motors during her work as a water purification specialist.  This constitutes competent evidence of current hearing loss symptoms that may be associated with service.  While the Veteran submitted the results of audiometric testing from May 2004 showing normal hearing in the right ear by VA standards, with a 96 percent speech recognition score, the evaluation was conducted by a private audiologist who did not specify whether the Maryland CNC word recognition test was used, as required by VA rating guidelines.  While clarification of this question could be sought from the private provider, in accordance with Savage v. Shinseki, 24 Vet. App. 259 (2011) (citing 38 C.F.R. §§ 4.2 , 19.9(a)), the Board notes that the examination in question is now over seven years old and that it is likely the Veteran's hearing acuity has changed in the interim.  Consequently, a VA examination is warranted to determine whether the Veteran has a hearing loss disability that is related to in-service noise exposure.

Finally, the record shows that the Veteran's mental health condition has been variously diagnosed as either PTSD or another condition, such as anxiety disorder, dysthymia, or depression.  Multiple medical diagnoses that differ from the claimed condition, in this case, PTSD, do not necessarily represent wholly separate claims, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his or her condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant, and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  While this decision denies service connection for PTSD  based on failure to meet the diagnostic criteria, the Board notes that the August 2010 VA examiner did diagnose anxiety disorder, NOS, and dysthymia.  However, no opinion as to whether these conditions were incurred in or aggravated by the Veteran's active duty military service was expressed.  A clarification of the opinion, if possible, or a new VA examination, is therefore required.

The Board also notes that the RO has made several efforts to obtain the Veteran's service treatment records and other relevant documents from her National Guard service.  Given that the Board is remanding most of the claims, the RO should again attempt to obtain documents from the Veteran's National Guard unit, particularly those indicating whether and when she had active duty training (ACDUTRA) or inactive duty training (INACDUTRA).

Accordingly, the case is REMANDED for the following action:

1. The RO should again ask the appropriate state and federal records custodian to provide copies of the Veteran's service treatment records and service personnel records, including those indicating dates of ACDUTRA and INACDUTRA, for the periods of her service in the Alabama National Guard.

If, after all due diligence, it is determined that the records are unavailable or further efforts to obtain them would be futile, the Veteran and her representative should be so advised in accordance with the provisions of 38 C.F.R. § 3.159(e).

2. Then, afford the Veteran (an) appropriate VA examination(s) to determine the nature and etiology of any  current disability of the low back, bilateral pes planus, residuals of right and/or left shin splints/stress fractures, and any separate condition manifested by swelling in the legs and feet.  Then, with respect to each disability manifested, the examiner(s) should address the following:

(a) With respect to the low back disability, was it more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent) or less likely than not (probability less than 50 percent) incurred in or aggravated by service, to include the two specific injuries therein.

(b) Is the Veteran's demonstrated thoracic scoliosis a congenital defect that is not a disease or injury within the meaning VA's compensation laws and regulations, or a congenital disease, which may be service connected it was aggravated by service.  If it is a congenital disease, was it aggravated beyond its natural progression by service?

(c) With respect to the Veteran's claim for bilateral pes planus, was this preexisting disability, which was noted at entry into service, aggravated beyond its natural progression by service?

(d) With respect to the Veteran's claimed residuals of shin splints or stress fractures of the right and left legs, is it more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent) or less likely than not (probability less than 50 percent) that the Veteran currently has a disability residual to shin splints or stress fractures?

(e) Does the Veteran have a separate medical condition manifested by swelling of the bilateral legs and feet, or does the swelling constitute a symptom of one of the other disabilities addressed above?

The examiner is asked to provide the rationale for any and all opinions rendered.  

A copy of the claims file, to specifically include this remand and any additional medical or service records obtained pursuant to the development directed above should be provided to the examiner for review.

3. Afford the Veteran an appropriate VA audiological examination to determine whether she has a current hearing loss disability in either the right or left ear under the requirements of 38 C.F.R. § 3.385.  If such disability is found, the examiner should address whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) incurred in or caused by active duty military service, to include any noise exposure therein.  

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

4. The August 2010 examiner, if available, should be asked to clarify the opinion to specifically address the question below.  If the August 2010 examiner is not available, an additional VA psychiatric examination should be scheduled to address the question.

Is it more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the identified conditions of anxiety disorder and dysthymia were incurred in or aggravated by military service, to include as a result of the stressor incident discussed.

The examiner should provide the rationale for any opinion rendered.  A copy of the claims file should be provided to the examiner for review.

5. On completion of the foregoing, the claims should be readjudicated.  If any benefit sought is not granted, provide her and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
J. Hager
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


